        Case 6:19-cr-00098-MC         Document 33       Filed 03/20/19      Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                            6:19-cr-   953:- ty)L..
              v.                                    INDICTMENT

JONATHAN L.·MANN,                                   18 U.S.C. § 2261A(2)(B)

              Defendant.




                              THE GRAND JURY CHARGES:

                                           COUNTl
                                        (Cyberstalking)
                                   (18 U.S.C. § 2261A(2)(B))

       From on or about September 17, 2015, through on or about February 8, 2017, in the

District of Oregon, defendant JONATHAN L. MANN, with the intent to harass and intimidate,

used an interactive computer service, an electronic communication service, an electronic

communication system of interstate commerce, and any other facility of interstate and foreign

commerce, to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to A Vl.

       In violation of Title 18, United States Code, Section 2261A(2)(B).




Indictment                                                                                . Page 1
                                                                         ~ ~ r i l 2018
                 Case 6:19-cr-00098-MC         Document 33      Filed 03/20/19       Page 2 of 2

!   •


                                                    COUNT2
                                                 (Cyberstalking)
                                            (18 U.S.C. § 2261A(2)(B))

                From on or about February 7, 2017, through on or about March 1, 2018, in the District of

        Oregon, defendant JONATHAN L. MANN, with the intent to harass and intimidate, used an

        interactive computer service, an electronic communication service, an electronic communication

        system of interstate commerce, a~d any other facility of interstate and foreign commerce, to

        engage in a course ·of conduct that c~used, attempted to cause, and would be reasonably expected

        to cause, substantial emotional distress to A V2.

                In violation of Title 18, United States Code, Section 2261A(2)(B).

                Dated: March 20, 2019

                                                            A TRUE BILL.




         Presented by:

         BILLY J. WILLIAMS
         United States Attorney



         ~~
         Assistant United States Attorney




        · Indictment                                                                               Page2
